Citation Nr: 1715631	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).

A March 2009 National Jewish Health private treatment record reflects that the Veteran presented to establish rheumatologic care in the setting of recent diagnosis of severe polyarticular gout which was crystal proven.  Dr. A. F. noted that this may have been a longstanding condition as the Veteran had lower extremity neuropathy,  had an episode of nephrolithiasis in 1993, had traumatic injury to the left wrist and had intermittent problems with it.  It was further noted that "Allopurinol was initiated about one month ago and then colchicine stopped about one week ago and with the cessation of colchicine, resumption of polyarticular gouty flare ensued."  The Veteran then resumed colchicine, which then again put his disease flare into remission.  Dr. A. F. indicated that the Veteran did not give a characteristic history of podagra, but he had not felt his feet for close to 10 to 15 years, making this symptom complex unreliable.  Dr. A. F. also noted swelling of the Veteran's feet for a longstanding time.

In January 2011, Dr. A. F. clarified his March 2009 report.  He explained that what he was referring to was the possibility that the Veteran's gout was of longstanding duration, but being masked and/or treated indirectly by his chronic use of NSAIDs that were being provided for chronic low back pain.

The Veteran is currently service-connected for a lumbar spine disability.  Service treatment records show that the Veteran suffered from multiple injuries to the low back since approximately 1983.  In-service treatment rendered on numerous occasions for his chronic recurrent low back pain included prescriptions for NSAIDs, such as Motrin and Naprosyn. 

During the Veteran's August 2016 Board hearing, he testified to swelling of his feet and legs in service.  He described being unable to sleep with his bedsheet on his feet, because his feet were rosy in color and they hurt all the time.  In addition, the Veteran's representative referred to the January 2011 private treatment report by Dr. A. F. and suggested a possible relationship between the Veteran's currently diagnosed gout and his time in service in that his gout may have begun in service, but was masked indirectly by the chronic use of NSAIDs for treatment of his low back pain.  

Based on the above evidence, the Board finds there is insufficient medical evidence to decide the claim.  Therefore, on remand the Veteran should be provided with a VA examination to determine the nature and etiology of his gout.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. 
 § 5103A (c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until the records are obtained, or it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's gout.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that gout was caused by or aggravated in service?  The examiner must address the Veteran's report of swelling and pain in his feet and legs in service, as well as, the March 2009 and January 2011 private treatment reports by Dr. A. F. indicating a possibility that the Veteran's gout was of longstanding duration, but being masked and/or treated indirectly by his chronic use of NSAIDs that were being provided for chronic low back pain (as reflected in his service treatment records).  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




